        Case 1:16-cr-00212-CCC Document 767 Filed 01/07/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:16-CR-212
                                            :
             v.                             :   (Judge Conner)
                                            :
KEVIN COLES,                                :
DEVIN DICKERSON,                            :
TOREY WHITE,                                :
JERELL ADGEBESAN,                           :
KENYATTA CORBETT,                           :
NICHOLAS PREDDY,                            :
JOHNNIE JENKINS-                            :
  ARMSTRONG,                                :
TERRENCE LAWSON, and                        :
TYRONE ARMSTRONG,                           :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 7th day of January, 2021, upon consideration of the pretrial

discovery motions filed by defendants Kevin Coles, Devin Dickerson, Torey White,

Jerell Adgebesan, Nicholas Preddy, and Johnnie Jenkins-Armstrong, as well as the

parties’ briefs in support of and in opposition thereto, and for the reasons set forth

in the accompanying memorandum of today’s date, it is hereby ORDERED that:

      1.     White’s, Preddy’s, and Coles’ motions (Docs. 590, 652, 679), joined
             in by Jenkins-Armstrong, (see Doc. 686 at 1), seeking disclosure of
             exculpatory and impeachment material are GRANTED to the extent
             that the following disclosure schedule shall apply to all defendants in
             the above-captioned action:

             a.     The government shall immediately produce all Brady material
                    in its actual or constructive possession, or in the actual or
                    constructive possession of its agents. The government shall
                    continue to produce such material as it becomes available, or as
                    the exculpatory value of existing material becomes apparent,
                    and shall exercise its best efforts to do so within 14 days of
                    uncovering the material or its exculpatory value.
 Case 1:16-cr-00212-CCC Document 767 Filed 01/07/21 Page 2 of 5




     b.    Should the government have any doubt as to the exculpatory
           nature of material in its possession, it shall promptly submit the
           material to the court for in camera review.

     c.    To the extent exculpatory material may also contain Giglio or
           Jencks material, the government may redact that material from
           its disclosures. The redacted material must then be produced
           before trial as set forth in paragraph 1(d) below.

     d.    The government shall produce all Giglio material no later than
           30 days before trial.

2.   Preddy’s and Coles’ motions (Docs. 652, 679), joined in by Jenkins-
     Armstrong, (see Doc. 686 at 1), are GRANTED to the extent that the
     government shall provide notice of its intent to introduce evidence
     under Federal Rules of Criminal Procedure 404(b) and 609(b) no later
     than 30 days before trial.

3.   White’s, Preddy’s, Adgebesan’s, and Coles’ motions (Docs. 580, 652,
     673, 679) are DENIED to the extent that they seek disclosure of
     codefendants’ or unindicted coconspirators’ statements, except to
     the extent those statements contain material subject to disclosure
     under paragraphs 1(a) or 1(d) above.

4.   Preddy’s motion (Doc. 652) for a list of government witnesses and for a
     list of informants is DENIED.

5.   White’s motion (Doc. 672) for production of Brady material regarding
     jailhouse informant or “snitch” witnesses, joined in by Coles, (see Doc.
     700 ¶ 2), is GRANTED in part and DENIED in part as more fully set
     forth at pages 22 through 28 of the court’s memorandum.

6.   White’s motion (Doc. 670) to permit investigation of cell phones is
     deemed WITHDRAWN to the extent it pertains to him. To the extent
     that motion is joined by Coles as pertains to his own cell phones, (see
     Doc. 700 ¶ 3), the motion is GRANTED. Adgebesan’s motion (Doc. 673)
     for discovery of his three cell phones is also GRANTED.

7.   White’s and Adgebesan’s motions (Docs. 588, 673) for discovery of the
     contents of Angela Barney’s cell phone, joined in by Coles, (see Doc.
     700 ¶ 5), is GRANTED as more fully set forth at pages 29 through 30 of
     the court’s memorandum. Coles’ motion (Doc. 679) for the results of an
     examination of Barney’s cell phone conducted by the government is
     also GRANTED.


                                  2
 Case 1:16-cr-00212-CCC Document 767 Filed 01/07/21 Page 3 of 5




8.    Adgebesan’s motion (Doc. 673) for discovery of the contents of two cell
      phones seized from codefendant Kenyatta Corbett and a black Huawei
      cell phone seized from Joshua Davis, joined in by Coles, (see Doc. 700
      ¶ 5), is GRANTED as more fully set forth at pages 30 through 31 of the
      court’s memorandum.

9.    White’s, Adgebesan’s, and Coles’ motions (Docs. 588, 673, 679) for
      statements of specified codefendants and unindicted coconspirators
      are DENIED except to the extent those statements or interviews
      contain material subject to disclosure under paragraphs 1(a) or 1(d)
      above.

10.   Adgebesan’s and Coles’ motions (Docs. 673, 679) for the statements
      of Ashley Adkins, Bamidele Adgebesan, Joseph Miller, Brandon
      Lamar Wills, Taylor Spessard, Stacy Armstrong, Issachar Boston,
      Jermaine Foye, Martin Kettula, Carrie Jones, Devin DeStefano,
      Llesenia Diaz, Yolanda Diaz, Tiffany Jardina, Krystal Rockwell, Lakin
      Wolfe, Courtney Smith, Francisco Moreno, Trent Smith, Brent Smith,
      Kylie Owens, Cindy Brown, and an undisclosed person, and Preddy’s
      motion (Doc. 652) for statements of all witnesses are DENIED except
      to the extent those statements contain material subject to disclosure
      under paragraphs 1(a) or 1(d) above.

11.   White’s and Coles’ motions (Docs. 588, 679) for the full address of
      Lakesha Gibson’s residence are DEFERRED. The government shall,
      by Friday, January 15, 2021, submit an in camera letter explaining
      why it believes disclosure would compromise the residents’ safety
      and why a protective order limiting disclosure of this information to
      counsel only would not suffice.

12.   White’s motion (Doc. 588) for a full report and analysis of his own
      polygraph examination is GRANTED. Coles’ joinder in that motion,
      (see Doc. 700 ¶ 5), is DENIED. White’s motion (Doc. 588) for the same
      information for DeStefano and Coles’ motion (Doc. 679) for the full list
      of polygraph questions put to DeStefano are also DENIED.

13.   White’s and Coles’ motions (Docs. 588, 679) are DENIED as moot to the
      extent they seek material not in the government’s possession.

14.   Adgebesan’s and Coles’ motions (Docs. 673, 679) are DENIED without
      prejudice to the extent they seek complete disclosure of material that
      has been turned over but is either incomplete or inaccessible. The
      parties shall meet and confer and attempt to resolve these issues and,
      if not resolved, defendants may renew their motions.


                                   3
 Case 1:16-cr-00212-CCC Document 767 Filed 01/07/21 Page 4 of 5




15.   The remainder of Coles’ motion (Doc. 679) is GRANTED in part and
      DENIED in part as follows:

      a.    Coles’ motion is DENIED without prejudice to the extent
            it seeks a copy of his criminal record, the “native Oxygen
            information” missing from an analysis of his cell phone, and
            the missing page of an expert report. The parties shall meet
            and confer and attempt to resolve these issues and, if not
            resolved, Coles may renew his motion.

      b.    Coles’ motion is DENIED as moot to the extent it seeks expert
            reports and analysis already disclosed.

      c.    Coles’ motion is GRANTED to the extent it seeks discovery
            of any reports of tests or examinations related to the serious
            bodily injury allegation in Count Eighteen. Coles’ motion is
            DEFERRED to the extent it seeks an unredacted version of
            a report already disclosed. The government shall, by Friday,
            January 15, 2021, submit an in camera letter explaining the
            need for, and identifying authority supporting, its redaction.

      d.    Coles’ motion is GRANTED to the extent it seeks discovery of
            all search warrants, arrest warrants, geolocation monitoring
            orders, and related information, including chain-of-custody logs
            and related law enforcement reports, pertaining to him, and to
            the extent it seeks the arrest warrant and supporting affidavit
            for Dickerson. Coles’ motion is DENIED to the extent it seeks
            search or arrest warrants and supporting affidavits for any
            witness who will testify at trial, except to the extent they contain
            material subject to disclosure under paragraphs 1(a) or 1(d)
            above.

      e.    Coles’ motion is GRANTED to the extent it seeks all reports
            documenting Chaney’s statements to law enforcement and any
            promises or consideration provided to her in exchange for her
            cooperation, and to the extent it seeks all photographic lineups
            and other identification procedures used to identify him in this
            case.

      f.    Coles’ motion is DENIED without prejudice to the extent it
            seeks a general order of production under Rule 16(a)(1)(E).




                                   4
 Case 1:16-cr-00212-CCC Document 767 Filed 01/07/21 Page 5 of 5




16.   The remainder of White’s motion (Doc. 588) is GRANTED in part and
      DENIED in part as follows:

      a.    White’s motion is GRANTED as to the items requested in
            paragraphs 16(G), (H), (I), (J), (K), (L), and (M) thereof.

      b.    White’s motion is DENIED as to the items requested in
            paragraph 16(D) thereof.

17.   The remainder of Adgebesan’s motion (Doc. 673) is GRANTED in part
      and WITHDRAWN in part as follows:

      a.    Adgebesan’s motion is GRANTED as to the items requested at
            paragraph 11(EE) thereof.

      b.    Adgebesan’s motion (Doc. 673) is deemed WITHDRAWN as
            to the items requested in paragraphs 11(AA), (CC), and (DD)
            thereof.

18.   The government is DIRECTED to make all disclosures and
      productions and to grant all inspection, copying, or photographing
      access ordered herein within 14 days of the date of this order, unless
      a different deadline is established above.

19.   Dickerson’s motion (Doc. 680) is GRANTED to the extent it seeks
      modification of the protective order to permit access to a tablet for
      reviewing discovery. The parties shall meet and confer and, by
      Friday, January 15, 2021, submit to the court a joint proposed
      order effectuating this modification.




                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner
                                United States District Judge
                                Middle District of Pennsylvania
